Citation Nr: 0318068	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi





THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).






ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to December 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2001, the Board remanded the issues of entitlement to 
service connection for PTSD and a permanent and total 
disability rating for pension purposes to the RO for 
additional development.  The RO subsequently granted 
entitlement to nonservice-connected disability pension in an 
April 2003 rating decision.  Therefore, the issue listed on 
the title page of this decision is the only issue remaining 
for appellate review.  In July 2003, the case was reassigned 
to the undersigned.  

The Board notes that in August 1999 the veteran raised a 
claim for disabilities incurred as a result of Agent Orange 
exposure.  This matter is referred to the RO for appropriate 
action.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  The Board notes that in response to an 
inquiry to the Commandant of the Marine Corps requesting 
verification of the veteran's claimed stressors the RO was 
directed to the Marine Corps Historical Center, History and 
Museums Division, Building 58, Washington Navy Yard, 
Washington, DC 20374-0580, for the command chronologies of 
the veteran's unit in Vietnam.  The record shows the RO 
requested additional information from the Marine Corps 
Historical Center by correspondence dated in July 2002; 
however, there is no evidence the RO received any response 
from this request.  Therefore, additional development is 
required for an adequate determination of the issue on 
appeal.

The Board also notes that information provided by the veteran 
in his July 1999 statements should be sufficient for service 
department verification, specifically, as to his claim of 
combat exposure near "Ka-Sons" in July or August 1968 and 
the incident involving the "Quang Tre" base intruder in 
approximately November 1967.  If, however, it is determined 
that additional details concerning the claimed stressor 
events are required, the veteran should be notified of the 
information necessary to assist him in substantiating his 
claim and provided an opportunity to respond.  Should such 
action be required, the veteran should be notified that his 
claim may be considered abandoned based upon a failure to 
provide requested evidence within one year under the 
provisions of 38 C.F.R. § 3.158.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The medical evidence of 
record includes inconsistent opinions as to whether or not 
the veteran meets the criteria for a diagnosis of PTSD.  The 
April 2003 VA examiner also provided a diagnosis of anxiety 
disorder, NOS, and stated the veteran's anxiety symptoms were 
related to Vietnam combat.  The Board also notes that the 
medical opinions of record tending to indicate a present 
psychiatric disorder related to combat do not include any 
specific information as to what combat experiences were 
considered nor upon what basis it was determined that the 
veteran was exposed to combat.  In light of these conflicting 
opinions, the Board finds an additional medical opinion may 
be required prior to appellate review.

In addition, the Board notes that in an April 2003 
supplemental statement of the case (SSOC) the RO stated, in 
part, that VA law required "medical evidence establishing a 
clear diagnosis" of PTSD, but that the "clear diagnosis" 
requirement has been revised.  VA regulations amended in June 
1999 provide that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f); 
see 64 Fed. Reg. 32807-08 (1999).  Section 4.125(a) of 38 
C.F.R. incorporates the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for PTSD since 
April 2003 and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should make additional efforts 
to obtain records to verify the veteran's 
claimed stressors from the Marine Corps 
Historical Center until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  The Board 
recognizes that anecdotal accounts are 
not verifiable.  However, the veteran has 
provided accounts of at least two 
stressors capable of verification, i.e., 
having a bunkermate have his throat slit 
and killing the Vietnamese culprit 
responsible (see statement dated July 13, 
1999) and having fellow marines injured 
by Vietnamese children who blew 
themselves up with hand grenades (see 
handwritten statement received July 14, 
1999).  As these alleged events involved 
U.S. casualties, they surely would be 
documented, if they occurred.  They must 
either be verified - or there must be an 
explanation why they cannot be verified.  
All records obtained should be added to 
the claims folder.

If additional details concerning the 
claimed stressor events are required, the 
veteran should be notified of the 
information necessary to substantiate his 
claim and provided an opportunity to 
respond.  In that event, he should also 
be notified that his claim may be 
considered abandoned under the provisions 
of 38 C.F.R. § 3.158.

3.  If, and only if, a specific stressor 
or actual combat exposure is verified, 
the veteran should be scheduled for a VA 
psychiatric examination to determine 
whether it is as likely as not that he 
has a psychiatric disorder (as defined by 
DSM-IV) related to a verified event(s) in 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinions given 
and reconcile the opinions with the other 
medical evidence of record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran should be 
furnished an appropriate SOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


